DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 19, 2022 has been entered.
 
Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/752,748 filed on August 17, 2022.  Claims 1 to 6, 8, 10 to 15, 17, 19, and 20 are currently pending with the application.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 6, 8, 10 to 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (U.S. Publication No. 2018/0293484) hereinafter Wang, and further in view of Brown et al. (U.S. Publication No. 2019/0102064) hereinafter Brown, and further in view of Samdani et al. (U.S. Patent No. 10,795,886) hereinafter Samdani.
As to claim 1:
Wang discloses:
A computer-implemented method, comprising:
receiving, by one or more processors, a question that is to be processed by a group of query systems [Paragraph 0046 teaches receiving a query from a user, and selecting a first set of virtual assistants to poll with the query];
obtaining, by one or more processors, a group of answers to the question from the group of query systems, wherein the group of answers comprise an answer to the question from each of the query systems associated with the group of query systems [Paragraph 0046 teaches obtaining responses from the plurality of virtual assistants]; and
determining, by one or more processors, an association relationship between the question and a query system from the group of query systems [Paragraph 0069 teaches associating each of the multiple virtual assistants to at least one category associated with the query/question], and wherein the association relationship is based on an association between an attribute of the question and the query system of the group of query systems and wherein the attribute is used for selecting the query system for answering the question and one or more further questions that are determined to be similar to the question [Paragraph 0056 teaches storing data relating to presenting a response to a query and indicating a responding virtual assistant from one of a plurality of virtual assistants; Paragraph 0128 teaches identifying the virtual assistant as a primary provider of responses for the specific category associated with the query, ranking the virtual assistants associated with the query’s information category, and selecting the virtual assistants to answer the query; Paragraph 0048 teaches next time the user makes a query in the same domain or category, the preferred virtual assistant for the category will be polled; Paragraph 0098 teaches identifying a query category for the received query, and selecting the virtual assistants belonging to the same information category as the query]; 
automatically determining a score for the association relationship, and automatically increasing or decreasing the score for the associated relationship based on detected feedback [Paragraph 0071 teaches virtual assistant manager designates a particular virtual assistant as the preferred virtual assistant for the category based on the quality scores and response times of the particular virtual assistant; Paragraph 0080 teaches virtual assistant manager may identify, for each of the plurality of categories, a virtual assistant from among the plurality of virtual assistants that has provided a highest number of responses having an RQS above the RQT, therefore, representing the association relationship score; Paragraph 0069 teaches the virtual assistant manager may remove a virtual assistant from a category after determining that the virtual assistant does not provide acceptable answers, e.g., as determined by the quality score or user feedback]; and 
and in response to receiving the one or more further questions, directing the one or more further questions to at least one query system from the group of query systems based on the determined association relationship [Paragraph 0048 teaches next time the user makes a query in the same domain or category, the preferred virtual assistant for the category will be polled; Paragraph 0098 teaches identifying a query category for the received query, and selecting the virtual assistants belonging to the same information category as the query].
Wang does not appear to expressly disclose the association relationship is determined using machine learning, wherein the attribute is based on a combination of a field of the question, a location associated with the question, and time associated with the question; wherein directing the one or more further questions comprises, in response to the score for the at least one query system being above a threshold, directing the one or more further questions to only the at least one query system, and in response to the score for each query system in the group of query systems being below the threshold, directing the one or more further questions to the group of query systems.
Brown discloses:
the association relationship is determined using machine learning [Paragraph 0055 teaches the user characteristic learning module may be configured to observe user activity and attempt to learn characteristics about a user, and may learn any number of characteristics about the user over time; Paragraph 0057 teaches the context module may be configured to determine one or more pieces of contextual information, which may be used to determine an intent or meaning of a user’s input, and to determine a task to be performed or a response to provide back to the user, where the contextual information may also be used to learn characteristics about a user, and may be used by the virtual assistant characteristic module to customize a virtual assistant team, and to manage output of virtual assistants to users and to control conversations between virtual assistants, therefore, association relationship is determined using the learning module, hence, using machine learning], wherein the attribute is based on a combination of a field of the question, a location associated with the question, and time associated with the question [Paragraph 0066 teaches contextual information includes a time of day or date (e.g., a time of day at which a user provides input to a virtual assistant); Paragraph 0068 teaches contextual information includes location information describing a previous, current, or future location of a user or device associated with the user, e.g., a geo-location of a device through which the user provides the query; Paragraph 0083 teaches contextual information includes search information describing search input received from a user and search output provided to the user (e.g., a user searched for “luxury cars,” and 45 search results were returned); Paragraph 0110 teaches identifying virtual assistants to be output to end-users, where based on the conversation information, the location of the user, and identifying a scheduled flight in the user’s calendar, the virtual assistant output module may determine which virtual assistant should be output to answer questions, or to be presented to the user when the user interacts with a smart device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wang, by determining the association relationship using machine learning, wherein the attribute is based on a combination of a field of the question, a location associated with the question, and time associated with the question, as taught by Brown [Paragraph 0055, 0057, 0066, 0083], because both applications are directed to providing automated responses to user queries using virtual assistants, and identifying the virtual assistants that will provide more relevant results; determining the associations by using machine learning, and based on different factors and user context improves the determination of which virtual assistant to trigger for user interaction, which increases relevancy of answers, user customization, and creates a rich user experience that adapts to different contexts (See Brown Para[0028], [0030]).
Neither Wang nor Brown appear to expressly disclose wherein directing the one or more further questions comprises, in response to the score for the at least one query system being above a threshold, directing the one or more further questions to only the at least one query system, and in response to the score for each query system in the group of query systems being below the threshold, directing the one or more further questions to the group of query systems.
Samdani discloses:
wherein directing the one or more further questions comprises, in response to the score for the at least one query system being above a threshold, directing the one or more further questions to only the at least one query system, and in response to the score for each query system in the group of query systems being below the threshold, directing the one or more further questions to the group of query systems [Column 15, lines 54 to 56 teach the groups in the set of possible groups may be ranked by the first confidence value, where the highest ranking group in the set of possible groups may be designated as the first group; Column 21, lines 44 to 54 teach a group from the set of possible groups is selected as a selected group, where the selected group may be the canonical group that has a greatest score and exceeds a threshold score, i.e., to be deemed a selected group, a minimum score threshold may be a value of 17, where, if the highest score in the set of possible groups is 18, then the group associated with that score will be designated as the selected group, however, if the highest score is not greater than the minimum score threshold, the first query may be directed to a default group; Column 23, lines 1 to 5 teach the scoring module may generate a score for one or more of the canonical groups, where, if the highest scoring canonical group exceeds a minimum score threshold, the highest scoring canonical group is output as the designated group].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wang, by directing the one or more further questions comprises, in response to the score for the at least one query system being above a threshold, directing the one or more further questions to only the at least one query system, and in response to the score for each query system in the group of query systems being below the threshold, directing the one or more further questions to the group of query systems, as taught by Samdani [Cols 15, 21, and 23], because the applications are directed to the routing of user queries, and identifying the entities that will provide more relevant results; determining the designated groups based on scores enables to minimize resource usage and continue to improve the accuracy of the responses (See Samdani [Col 8, lines 27-33]).

As to claim 2:
Wang discloses:
wherein the determining the association relationship further comprises:
determining, by one or more processors, a satisfaction level of a user to the answer from detected feedback [Paragraph 0126 teaches determining whether the user is unsatisfied with the response; Paragraph 0128 teaches identifying user satisfaction with the response]; and
determining, by one or more processors, the association relationship between the attribute of the question and the query system from which the answer is provided based on the determined satisfaction level [Paragraph 0099 teaches associating a virtual assistant with a particular category based on the acceptability of responses provided by the virtual assistant, as determined using a response quality score; Paragraph 0076 teaches response quality score may be based may be based on user feedback; Paragraph 0128 teaches based on the feedback, associating the virtual assistant with the query category; Paragraph 0129 teaches determining, from the user feedback, that the user desires to designate a particular virtual assistant for a particular information category, and associating the virtual assistant with the category].

As to claim 3:
Wang discloses:
increasing, by one or more processors, the association relationship in response to the satisfaction level being positive [Paragraph 0128 teaches based on the user feedback, identifying the virtual assistant as a primary provider of responses for the specific category associated with the query, and further ranking, e.g., prioritizing the virtual assistants associated with the query’s information category, hence, increasing the ranking or association based on the user’s satisfaction; Paragraph 0129 teaches determining, from the user feedback, that the user desires to designate a particular virtual assistant for a particular information category, and placing the virtual assistant in the role of preferred virtual assistant for the category, therefore, identifying a positive satisfaction level].

As to claim 4:
Wang discloses:
decreasing, by one or more processors, the association relationship in response to the satisfaction level being negative [Paragraph 0129 teaches determining from the user feedback that the user desires to remove a particular virtual assistant from the category, and removing the virtual assistant from the role of preferred virtual assistant for the particular category, hence, detecting a negative satisfaction level, and decreasing the association of the virtual assistant].

As to claim 5:
Wang discloses:
obtaining, by one or more processors, the attribute of the question based on a semantic analysis to the question [Paragraph 0098 teaches identifying a query category for the received query by keywords processing, phrasing, or natural language processing].

As to claim 6:
Wang discloses:
receiving, by one or more processors, a further question that is to be processed by the 
group of query systems [Paragraph 0110 teaches receiving a query to be processed by a plurality of virtual assistants];
directing, by one or more processors, the further question to the group of query systems based on the determined association relationship [Paragraph 0110 teaches selecting a first set of the virtual assistants based on the query category, by identifying an information category to which the query belongs, and selecting only virtual assistants are associated with the identified category]; and
sending, by one or more processors, answers from the group of query systems to the user from which the question is received [Paragraph 0112 teaches presenting the query responses to the user, and presenting with each response, an indicator of the virtual assistant providing the response].

As to claim 8:
Wang discloses:
receiving, by one or more processors, a further question that is to be processed by the group of query systems [Paragraph 0066 teaches receiving a spoken query];
selecting, by one or more processors, a target query system from the group of query systems based on the determined association relationship [Paragraph 0066 teaches selecting a first set of virtual assistants to be included for polling the query, based on the association between the virtual assistants and the query category]; and
providing, by one or more processors, a further answer to the further question from the selected target query to the user from which the further question is received [Paragraph 0068 teaches presenting a response to the query].

As to claim 10:
Wang discloses:
A computer system, comprising:
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage devices, and program instructions stored on at least one of the one or more computer-readable tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, wherein the computer system is capable of performing a method comprising:
receiving a question that is to be processed by a group of query systems [Paragraph 0046 teaches receiving a query from a user, and selecting a first set of virtual assistants to poll with the query];
obtaining a group of answers to the question from the group of query systems, wherein the group of answers comprise an answer to the question from each of the query systems associated with the group of query systems [Paragraph 0046 teaches obtaining responses from the plurality of virtual assistants]; and
determining an association relationship between the question and a query system from the group of query systems [Paragraph 0069 teaches associating each of the multiple virtual assistants to at least one category associated with the query/question], and wherein the association relationship is based on an association between an attribute of the question and the query system of the group of query systems and wherein the attribute is used for selecting the query system for answering the question and one or more further questions that are determined to be similar to the question [Paragraph 0056 teaches storing data relating to presenting a response to a query and indicating a responding virtual assistant from one of a plurality of virtual assistants; Paragraph 0128 teaches identifying the virtual assistant as a primary provider of responses for the specific category associated with the query, ranking the virtual assistants associated with the query’s information category, and selecting the virtual assistants to answer the query; Paragraph 0048 teaches next time the user makes a query in the same domain or category, the preferred virtual assistant for the category will be polled; Paragraph 0098 teaches identifying a query category for the received query, and selecting the virtual assistants belonging to the same information category as the query]; 
automatically determining a score for the association relationship, and automatically increasing or decreasing the score for the associated relationship based on detected feedback [Paragraph 0071 teaches virtual assistant manager designates a particular virtual assistant as the preferred virtual assistant for the category based on the quality scores and response times of the particular virtual assistant; Paragraph 0080 teaches virtual assistant manager may identify, for each of the plurality of categories, a virtual assistant from among the plurality of virtual assistants that has provided a highest number of responses having an RQS above the RQT, therefore, representing the association relationship score; Paragraph 0069 teaches the virtual assistant manager may remove a virtual assistant from a category after determining that the virtual assistant does not provide acceptable answers, e.g., as determined by the quality score or user feedback]; and 
and in response to receiving the one or more further questions, directing the one or more further questions to at least one query system from the group of query systems based on the determined association relationship [Paragraph 0048 teaches next time the user makes a query in the same domain or category, the preferred virtual assistant for the category will be polled; Paragraph 0098 teaches identifying a query category for the received query, and selecting the virtual assistants belonging to the same information category as the query].
Wang does not appear to expressly disclose the association relationship is determined using machine learning, wherein the attribute is based on a combination of a field of the question, a location associated with the question, and time associated with the question; wherein directing the one or more further questions comprises, in response to the score for the at least one query system being above a threshold, directing the one or more further questions to only the at least one query system, and in response to the score for each query system in the group of query systems being below the threshold, directing the one or more further questions to the group of query systems.
Brown discloses:
the association relationship is determined using machine learning [Paragraph 0055 teaches the user characteristic learning module may be configured to observe user activity and attempt to learn characteristics about a user, and may learn any number of characteristics about the user over time; Paragraph 0057 teaches the context module may be configured to determine one or more pieces of contextual information, which may be used to determine an intent or meaning of a user’s input, and to determine a task to be performed or a response to provide back to the user, where the contextual information may also be used to learn characteristics about a user, and may be used by the virtual assistant characteristic module to customize a virtual assistant team, and to manage output of virtual assistants to users and to control conversations between virtual assistants, therefore, association relationship is determined using the learning module, hence, using machine learning], wherein the attribute is based on a combination of a field of the question, a location associated with the question, and time associated with the question [Paragraph 0066 teaches contextual information includes a time of day or date (e.g., a time of day at which a user provides input to a virtual assistant); Paragraph 0068 teaches contextual information includes location information describing a previous, current, or future location of a user or device associated with the user, e.g., a geo-location of a device through which the user provides the query; Paragraph 0083 teaches contextual information includes search information describing search input received from a user and search output provided to the user (e.g., a user searched for “luxury cars,” and 45 search results were returned); Paragraph 0110 teaches identifying virtual assistants to be output to end-users, where based on the conversation information, the location of the user, and identifying a scheduled flight in the user’s calendar, the virtual assistant output module may determine which virtual assistant should be output to answer questions, or to be presented to the user when the user interacts with a smart device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wang, by determining the association relationship using machine learning, wherein the attribute is based on a combination of a field of the question, a location associated with the question, and time associated with the question, as taught by Brown [Paragraph 0055, 0057, 0066, 0083], because both applications are directed to providing automated responses to user queries using virtual assistants, and identifying the virtual assistants that will provide more relevant results; determining the associations by using machine learning, and based on different factors and user context improves the determination of which virtual assistant to trigger for user interaction, which increases relevancy of answers, user customization, and creates a rich user experience that adapts to different contexts (See Brown Para[0028], [0030]).
Neither Wang nor Brown appear to expressly disclose wherein directing the one or more further questions comprises, in response to the score for the at least one query system being above a threshold, directing the one or more further questions to only the at least one query system, and in response to the score for each query system in the group of query systems being below the threshold, directing the one or more further questions to the group of query systems.
Samdani discloses:
wherein directing the one or more further questions comprises, in response to the score for the at least one query system being above a threshold, directing the one or more further questions to only the at least one query system, and in response to the score for each query system in the group of query systems being below the threshold, directing the one or more further questions to the group of query systems [Column 15, lines 54 to 56 teach the groups in the set of possible groups may be ranked by the first confidence value, where the highest ranking group in the set of possible groups may be designated as the first group; Column 21, lines 44 to 54 teach a group from the set of possible groups is selected as a selected group, where the selected group may be the canonical group that has a greatest score and exceeds a threshold score, i.e., to be deemed a selected group, a minimum score threshold may be a value of 17, where, if the highest score in the set of possible groups is 18, then the group associated with that score will be designated as the selected group, however, if the highest score is not greater than the minimum score threshold, the first query may be directed to a default group; Column 23, lines 1 to 5 teach the scoring module may generate a score for one or more of the canonical groups, where, if the highest scoring canonical group exceeds a minimum score threshold, the highest scoring canonical group is output as the designated group].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wang, by directing the one or more further questions comprises, in response to the score for the at least one query system being above a threshold, directing the one or more further questions to only the at least one query system, and in response to the score for each query system in the group of query systems being below the threshold, directing the one or more further questions to the group of query systems, as taught by Samdani [Cols 15, 21, and 23], because the applications are directed to the routing of user queries, and identifying the entities that will provide more relevant results; determining the designated groups based on scores enables to minimize resource usage and continue to improve the accuracy of the responses (See Samdani [Col 8, lines 27-33]).

As to claim 11:
Wang discloses:
wherein the determining the association relationship further comprises:
determining a satisfaction level of a user to the answer from the detected feedback [Paragraph 0126 teaches determining whether the user is unsatisfied with the response; Paragraph 0128 teaches identifying user satisfaction with the response]; and
determining the association relationship between the attribute of the question and the query system from which the answer is provided based on the determined satisfaction level [Paragraph 0099 teaches associating a virtual assistant with a particular category based on the acceptability of responses provided by the virtual assistant, as determined using a response quality score; Paragraph 0076 teaches response quality score may be based may be based on user feedback; Paragraph 0128 teaches based on the feedback, associating the virtual assistant with the query category; Paragraph 0129 teaches determining, from the user feedback, that the user desires to designate a particular virtual assistant for a particular information category, and associating the virtual assistant with the category].

As to claim 12:
Wang discloses:
increasing the association relationship in response to the satisfaction level being positive [Paragraph 0128 teaches based on the user feedback, identifying the virtual assistant as a primary provider of responses for the specific category associated with the query, and further ranking, e.g., prioritizing the virtual assistants associated with the query’s information category, hence, increasing the ranking or association based on the user’s satisfaction; Paragraph 0129 teaches determining, from the user feedback, that the user desires to designate a particular virtual assistant for a particular information category, and placing the virtual assistant in the role of preferred virtual assistant for the category, therefore, identifying a positive satisfaction level].

As to claim 13:
Wang discloses:
decreasing the association relationship in response to the satisfaction level being negative [Paragraph 0129 teaches determining from the user feedback that the user desires to remove a particular virtual assistant from the category, and removing the virtual assistant from the role of preferred virtual assistant for the particular category, hence, detecting a negative satisfaction level, and decreasing the association of the virtual assistant].

As to claim 14:
Wang discloses:
obtaining the attribute of the question based on a semantic analysis to the question [Paragraph 0098 teaches identifying a query category for the received query by keywords processing, phrasing, or natural language processing].

As to claim 15:
Wang discloses:
receiving a further question that is to be processed by the group of query systems [Paragraph 0110 teaches receiving a query to be processed by a plurality of virtual assistants];
directing the further question to the group of query systems based on the determined association relationship [Paragraph 0110 teaches selecting a first set of the virtual assistants based on the query category, by identifying an information category to which the query belongs, and selecting only virtual assistants are associated with the identified category]; and
sending answers from the group of query systems to the user from which the question is received [Paragraph 0112 teaches presenting the query responses to the user, and presenting with each response, an indicator of the virtual assistant providing the response].

As to claim 17:
Wang discloses:
receiving a further question that is to be processed by the group of query systems [Paragraph 0066 teaches receiving a spoken query];
selecting a target query system from the group of query systems based on the determined association relationship [Paragraph 0066 teaches selecting a first set of virtual assistants to be included for polling the query, based on the association between the virtual assistants and the query category]; and
providing a further answer to the further question from the selected target query to the user from which the further question is received [Paragraph 0068 teaches presenting a response to the query].

As to claim 19:
Wang discloses:
A computer program product, comprising:
one or more computer-readable storage devices and program instructions stored on at least one of the one or more computer-readable storage devices, the program instructions executable by a processor, the program instructions comprising:
receiving a question that is to be processed by a group of query systems [Paragraph 0046 teaches receiving a query from a user, and selecting a first set of virtual assistants to poll with the query];
obtaining a group of answers to the question from the group of query systems, wherein the group of answers comprise an answer to the question from each of the query systems associated with the group of query systems [Paragraph 0046 teaches obtaining responses from the plurality of virtual assistants]; and
determining an association relationship between the question and a query system from the group of query systems [Paragraph 0069 teaches associating each of the multiple virtual assistants to at least one category associated with the query/question], and wherein the association relationship is based on an association between an attribute of the question and the query system of the group of query systems and wherein the attribute is used for selecting the query system for answering the question and one or more further questions that are determined to be similar to the question [Paragraph 0056 teaches storing data relating to presenting a response to a query and indicating a responding virtual assistant from one of a plurality of virtual assistants; Paragraph 0128 teaches identifying the virtual assistant as a primary provider of responses for the specific category associated with the query, ranking the virtual assistants associated with the query’s information category, and selecting the virtual assistants to answer the query; Paragraph 0048 teaches next time the user makes a query in the same domain or category, the preferred virtual assistant for the category will be polled; Paragraph 0098 teaches identifying a query category for the received query, and selecting the virtual assistants belonging to the same information category as the query]; automatically determining a score for the association relationship, and automatically increasing or decreasing the score for the associated relationship based on detected feedback [Paragraph 0071 teaches virtual assistant manager designates a particular virtual assistant as the preferred virtual assistant for the category based on the quality scores and response times of the particular virtual assistant; Paragraph 0080 teaches virtual assistant manager may identify, for each of the plurality of categories, a virtual assistant from among the plurality of virtual assistants that has provided a highest number of responses having an RQS above the RQT, therefore, representing the association relationship score; Paragraph 0069 teaches the virtual assistant manager may remove a virtual assistant from a category after determining that the virtual assistant does not provide acceptable answers, e.g., as determined by the quality score or user feedback]; and 
and in response to receiving the one or more further questions, directing the one or more further questions to at least one query system from the group of query systems based on the determined association relationship [Paragraph 0048 teaches next time the user makes a query in the same domain or category, the preferred virtual assistant for the category will be polled; Paragraph 0098 teaches identifying a query category for the received query, and selecting the virtual assistants belonging to the same information category as the query].
Wang does not appear to expressly disclose the association relationship is determined using machine learning, wherein the attribute is based on a combination of a field of the question, a location associated with the question, and time associated with the question; wherein directing the one or more further questions comprises, in response to the score for the at least one query system being above a threshold, directing the one or more further questions to only the at least one query system, and in response to the score for each query system in the group of query systems being below the threshold, directing the one or more further questions to the group of query systems.
Brown discloses:
the association relationship is determined using machine learning [Paragraph 0055 teaches the user characteristic learning module may be configured to observe user activity and attempt to learn characteristics about a user, and may learn any number of characteristics about the user over time; Paragraph 0057 teaches the context module may be configured to determine one or more pieces of contextual information, which may be used to determine an intent or meaning of a user’s input, and to determine a task to be performed or a response to provide back to the user, where the contextual information may also be used to learn characteristics about a user, and may be used by the virtual assistant characteristic module to customize a virtual assistant team, and to manage output of virtual assistants to users and to control conversations between virtual assistants, therefore, association relationship is determined using the learning module, hence, using machine learning], wherein the attribute is based on a combination of a field of the question, a location associated with the question, and time associated with the question [Paragraph 0066 teaches contextual information includes a time of day or date (e.g., a time of day at which a user provides input to a virtual assistant); Paragraph 0068 teaches contextual information includes location information describing a previous, current, or future location of a user or device associated with the user, e.g., a geo-location of a device through which the user provides the query; Paragraph 0083 teaches contextual information includes search information describing search input received from a user and search output provided to the user (e.g., a user searched for “luxury cars,” and 45 search results were returned); Paragraph 0110 teaches identifying virtual assistants to be output to end-users, where based on the conversation information, the location of the user, and identifying a scheduled flight in the user’s calendar, the virtual assistant output module may determine which virtual assistant should be output to answer questions, or to be presented to the user when the user interacts with a smart device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wang, by determining the association relationship using machine learning, wherein the attribute is based on a combination of a field of the question, a location associated with the question, and time associated with the question, as taught by Brown [Paragraph 0055, 0057, 0066, 0083], because both applications are directed to providing automated responses to user queries using virtual assistants, and identifying the virtual assistants that will provide more relevant results; determining the associations by using machine learning, and based on different factors and user context improves the determination of which virtual assistant to trigger for user interaction, which increases relevancy of answers, user customization, and creates a rich user experience that adapts to different contexts (See Brown Para[0028], [0030]).
Neither Wang nor Brown appear to expressly disclose wherein directing the one or more further questions comprises, in response to the score for the at least one query system being above a threshold, directing the one or more further questions to only the at least one query system, and in response to the score for each query system in the group of query systems being below the threshold, directing the one or more further questions to the group of query systems.
Samdani discloses:
wherein directing the one or more further questions comprises, in response to the score for the at least one query system being above a threshold, directing the one or more further questions to only the at least one query system, and in response to the score for each query system in the group of query systems being below the threshold, directing the one or more further questions to the group of query systems [Column 15, lines 54 to 56 teach the groups in the set of possible groups may be ranked by the first confidence value, where the highest ranking group in the set of possible groups may be designated as the first group; Column 21, lines 44 to 54 teach a group from the set of possible groups is selected as a selected group, where the selected group may be the canonical group that has a greatest score and exceeds a threshold score, i.e., to be deemed a selected group, a minimum score threshold may be a value of 17, where, if the highest score in the set of possible groups is 18, then the group associated with that score will be designated as the selected group, however, if the highest score is not greater than the minimum score threshold, the first query may be directed to a default group; Column 23, lines 1 to 5 teach the scoring module may generate a score for one or more of the canonical groups, where, if the highest scoring canonical group exceeds a minimum score threshold, the highest scoring canonical group is output as the designated group].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Wang, by directing the one or more further questions comprises, in response to the score for the at least one query system being above a threshold, directing the one or more further questions to only the at least one query system, and in response to the score for each query system in the group of query systems being below the threshold, directing the one or more further questions to the group of query systems, as taught by Samdani [Cols 15, 21, and 23], because the applications are directed to the routing of user queries, and identifying the entities that will provide more relevant results; determining the designated groups based on scores enables to minimize resource usage and continue to improve the accuracy of the responses (See Samdani [Col 8, lines 27-33]).

As to claim 20:
Wang discloses:
wherein the determining the association relationship, further comprises:
determining a satisfaction level of a user to the answer from the detected feedback [Paragraph 0126 teaches determining whether the user is unsatisfied with the response; Paragraph 0128 teaches identifying user satisfaction with the response]; and
determining the association between the attribute of the question and the query system from which the answer is provided based on the determined satisfaction level [Paragraph 0099 teaches associating a virtual assistant with a particular category based on the acceptability of responses provided by the virtual assistant, as determined using a response quality score; Paragraph 0076 teaches response quality score may be based may be based on user feedback; Paragraph 0128 teaches based on the feedback, associating the virtual assistant with the query category; Paragraph 0129 teaches determining, from the user feedback, that the user desires to designate a particular virtual assistant for a particular information category, and associating the virtual assistant with the category].


Response to Arguments
	This is in response to arguments filed on August 17, 2022.  Applicant’s arguments have been respectfully and carefully considered but are moot in view of new grounds of rejections, as necessitated by the amendments.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Primary Examiner, Art Unit 2169